Citation Nr: 0902992	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for retinitis pigmentosa 
(RP).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  


FINDING OF FACT

Retinitis pigmentosa was initially clinically demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In a June 2006 letter, the RO provided the veteran with 
notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The June 2006 
letter told the veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.  

The veteran was also provided with notice as to the 
disability rating and effective date elements of the claim in 
the June 2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the veteran's 
current RP is related to service and there is other 
sufficient medical evidence of record to make a decision.  As 
such, a VA medical examination is not necessary.  Therefore, 
no further action is necessary to assist the claimant with 
the claim.

Retinitis Pigmentosa

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for hereditary diseases, 
such as RP, which either first manifested during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  As to whether manifestations of the 
disease in service constituted "aggravation" of the 
condition, that question must be resolved by applying the 
same stringent legal standards which are applicable in cases 
involving acquired disabilities.  38 C.F.R. § 3.306; 
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1132 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

In the precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel Section 3.306(b) properly implements 
38 U.S.C. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  However, the requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

The veteran's service medical records reveal that at the time 
of a March 1965 pre-induction examination, he had 20/400 
vision in his right eye, correctable to 20/50, and 20/200 
vision in his left eye, correctable to 20/30.  In September 
1965, the veteran was issued a physical profile for compound 
myopia astigmatism.  No further complaints or findings of eye 
problems were noted in service.  At the time of his July 1967 
service separation examination, the veteran had 20/400 
vision, bilaterally, correctable to 20/25.  On his July 1967 
service separation report of medical history, the veteran was 
noted to have to wear glasses at all times.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that in a September 1974 treatment record from 
Harper Hospital, the veteran was noted to be a patient in 
their eye clinic and to be legally blind.  The primary 
diagnosis was RP.  The veteran was again noted to be legally 
blind as a result of RP in a November 1974 examination 
performed at Harper Hospital.  It was noted at that time that 
RP had been diagnosed in 1971.  

At the time of a December 1975 VA examination, the veteran 
indicated that he had been diagnosed as having RP in 1972, 
which had caused him to become legally blind.  He noted that 
his eye sight was deteriorating.  An eye examination 
performed at that time revealed that the veteran had RP.  

Additional treatment records continued to contain diagnoses 
of RP.  In an April 2002 report, F. Owczarek, M.D., indicated 
that the veteran had been diagnosed as having RP in 1972.  

In an August 2006 letter, H. B. stated that he and the 
veteran had served together from August 1965 to August 1967.  
He noted that they worked in the Office of Personnel together 
for three months and were roommates during the entire time of 
enlisted duty.  He stated that the veteran had difficulty 
distinguishing the characters of any small print, would 
squint if trying to focus on printed material or watching 
television, could not read footnotes, wore dark glasses and 
complained of brightness hurting his eyes, and had difficulty 
focusing on the firing range.  

In his June 2007 substantive appeal, the veteran stated that 
he had had RP prior to entering service.  

Based upon the above evidence, including the medical 
treatment records in close proximity to the diagnosis and the 
veteran's statements about having been diagnosed with RP in 
1972 at the time of his September 1975 VA examination, the 
veteran was not diagnosed with the hereditary disease 
retinitis pigmentosa until after his discharge from service.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C. 
F.R. § 3.304(b)(1).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111, in order to rebut the presumption of soundness on 
induction.  This must be done prior to the veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that RP preexisted service.  The Board does not find that the 
record contains any competent evidence that RP was diagnosed 
or otherwise clinically demonstrated prior to service.  As 
noted above, the Court indicated that the regulation (38 
C.F.R. § 3.304(b)) provides expressly that the term "noted" 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Crowe.  Hence, the 
Board need not discuss whether the record demonstrates 
aggravation of a preexisting disability pursuant to 38 U.S.C. 
§ 1111.

Having determined that the presumption of soundness on 
induction attaches in this case, the Board must determine 
whether service connection for RP is warranted.  As noted 
above, service connection may be granted for hereditary 
diseases, such as RP, which either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  As to 
whether manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities.  
38 C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); 
VAOGCPREC 82-90 (July 18, 1990).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

The lay statements and service medical records fail to reveal 
a worsening of the veteran's RP while on active duty.  The 
veteran's best corrected visual acuity actually improved when 
comparing his preinduction results to his separation 
examination results.  

The Board notes that the veteran has expressed his belief 
that his current RP is related to his period of service.  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In the 
current case, the service medical records are absent of a 
finding of RP.  Treatment records obtained in conjunction 
with the veteran's claim also do not reveal any findings of 
RP until 1971, at least three years following the veteran's 
separation from service.  The Board finds the medical 
evidence of record demonstrating no findings of RP within 
close proximity of service more probative than the veteran's 
recent statements.  Moreover, there is no competent medical 
evidence of record relating the veteran's current RP to his 
period of service.  

The Board concludes that the competent probative medical 
evidence resulting from a review of the veteran's actual 
medical history, as revealed by medical records and not just 
from the medical history given by the veteran, does not 
demonstrate manifestation of RP in military service, nor 
demonstrate progression of development of RP at a rate beyond 
its natural progression due to service.  Therefore, the Board 
finds entitlement to service connection is not warranted.




ORDER

Service connection for RP is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


